DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2. The amendment filed by Applicant on March 31, 2021 has been fully considered. The addition of new claims 18-23 is acknowledged. The support for the new claims is found in instant specification (p. 7, lines 27-30 and p. 20, lines 10-11 of instant specification). In light of the amendment filed by Applicant, the previous rejections cited below are maintained for the reasons set forth in “Response to Arguments” section below. The new grounds of rejections necessitated by Applicant’s amendment are set forth below. Thus, the following action is properly made final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.  Claims 1, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 2014/0005288) in view of Schuette et al (EP 2,886,591).


4. The rejection is adequately set forth on pages 3-7 of an Office action mailed on January 19, 2021 and is incorporated here by reference.

5. With respect to newly added claims 18, 19, Schuette et al discloses the surfactant being present in the composition ZP in amount of 0.05-10 pbw ([0028]), the amine catalyst is present in amount of 0.05-5 pbw of the composition ZP ([0097]). Given the surfactant is used in the composition in amount of 5 pbw and the amine catalyst is present in amount of 5 pbw, therefore, the weight ratio between the surfactant and the catalyst will be 1:1, or 50:50. In the specific examples the catalyst is present in amount of 2.1 pbw and the surfactant is present in amount of 3 pbw ([0217], Table), i.e. in a weight ratio of 1.42:1.

6. All ranges in the composition of Chen et al  in view of Schuette et al is overlapping with the corresponding ranges of those as claimed in instant invention.
It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

7.  Claims 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 2014/0005288) in view of Schuette et al (EP 2,886,591), Sagisaka et al (US 2013/0023687), as evidenced by FINEOXOCOl 180 flyer.
It is noted that while the rejection is made over EP 2,886,591 for date purposes, in order to elucidate the examiner's position the corresponding US equivalent viz. US  2016/0326330 is relied upon. All citations to paragraph numbers, etc., below refer to US  2016/0326330.
In certain circumstances, references cited to show a universal fact need not be available as prior art before applicant’s filing date. In re Wilson, 311 F.2d 266, 135 USPQ 442 (CCPA 1962). Such facts include the characteristics and properties of a material or a scientific truism.  See MPEP § 2124.

Chen et al discloses a catalyst composition used in stable polyol premix for making polyurethane foam, the catalyst composition comprising an oxygen-containing amine catalyst, specifically N,N,N’-trimethylaminoethylethanolamine (Abstract, claims 1, 4, [0008]). The polyol premix further comprises a surfactant, polyol, and a blowing agent ([0058], Abstract). At any given application the polyol premix (“B”-side component) may not contain all of the listed components ([0058]).

9.  The used surfactant comprises fatty alcohol ([0051]).

10. Chen et al does not explicitly recite the fatty alcohol used as the surfactant being isostearyl alcohol, specifically commercially available FINEOXOCOL 180, and further the weight ratio between the isostearyl alcohol and the amine catalyst of 80/20 to 20/80, or 70/30 to 30/70.

11. However,
1) Schuette et al discloses a premix (ZP) used for producing polyurethane foam comprising: a polyol, an amine-based catalyst and a surfactant ([0039], [0026]-[0028]), wherein the surfactant comprises alcohols, including isostearyl alcohol ([0064]).
Schuette et al discloses the surfactant being present in the composition ZP in amount of 0.05-10 pbw ([0028]), the amine-based catalyst - present in amount of 0.05-5 pbw of the composition ZP ([0097]). Given the surfactant is used in the composition in amount of 5 pbw and the amine catalyst is present in amount of 5 pbw, therefore, the weight ratio between the surfactant and the catalyst will be 1:1, or 50:50. In the specific 
Schuette et al explicitly teaches other components, such as blowing agent, should be added later to said pre-mix to provide phase-stable mixtures ([0036]).

2) Sagisaka et al explicitly teaches that isostearyl alcohol is commercially available under a trademark FINEOXOCOL 180 (see [0043]), wherein, as evidence by FINEOXOCOL 180 flyer, the commercially available product FINEOXOCOL 180 is a isostearyl alcohol which has excellent heat stability, oxidation resistance, dispersing ability and is compatible with various organic solvents (see the flyer).

12. Thus, i) Chen et al discloses a catalyst composition used in a stable polyol premix for making polyurethane foam; the catalyst composition comprising a N,N,N’-trimethylaminoethylethanolamine catalyst, further mixed surfactant such as fatty alcohol, polyol, and blowing agent, thereby forming a polyol premix, specifically citing that at any given application said polyol premix may not contain all of the listed components ([0058]), but does not teach the fatty alcohol being isostearyl alcohol;
ii) Schuette et al discloses a premix used in polyurethane foam formation comprising: a polyol, an amine-based catalyst and a surfactant including isostearyl alcohol ([0064]), 
iii) the isostearyl alcohol is commercially available under a trademark FINEOXOCOL 180, as shown by Sagisaka et al,  and is having excellent heat stability, oxidation resistance, dispersing ability and is compatible with various organic solvents, as Schuette et al, Chen et al and Sagisaka et al, it would have been obvious to a one of ordinary skill in the art to choose and use, or obvious to try to choose and use the isostearyl alcohol, specifically the commercially available product FINEOXOCOL 180, as the fatty alcohol surfactant in the premix of Chen et al, since isostearyl alcohol FINEOXOCOL 180 is a fatty alcohol used in the art as the surfactant in polyol premixes, as shown by Schuette et al, is commercially available, and since it would have been obvious to choose the material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958).

13.  Further, in view of the teachings of Schuette et al of the polyol premix comprising a polyol, surfactant and amine-based catalyst only ([0039], [0027]-[0028]), and  that blowing agent should be added later to the polyol premix,   it would have been obvious to a one of ordinary skill in the art to prepare the polyol premix of Chen et al in view of Schuette et al and Sagisaka et al comprising only N,N,N’-trimethylaminoethylethanolamine catalyst and isostearyl alcohol FINEOXOCOL 180 surfactant, without addition of the blowing agent, to further improve stability of said composition, as taught by Schuette et al ([0036], [0039]) as well. Furthermore, since Chen et al in view of Schuette et al and Sagisaka et al consisting of N,N,N’-trimethylaminoethylethanolamine catalyst and FINEOXOCOL 180 isostearyl alcohol as the surfactant only first, and later add to this catalyst composition the specific polyols, used in the specific reactions with the isocyanates to prepare the desired specific polyurethanes depending on the desired end-use of the products, thereby forming the polyol pre-mix composition, since selection of any order of mixing ingredients is prima facie obvious, thereby arriving at the present invention. Ex parte Rubin , 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.). The key to supporting any rejection under 35 USC 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

14. All ranges in the composition of Chen et al  in view of Schuette et al and Sagisaka et al are overlapping with the corresponding ranges of those as claimed in instant invention. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

15. It is noted that instant specification does not provide any evidence of criticality in using the isostearyl alcohol or the specific commercially available isostearyl alcohol FINEOXOCOL 180 in the catalyst composition claimed in instant invention. All of the inventive and comparative examples of Table 2 of instant specification show the properties of the final foam, and not the properties of the catalyst composition. All of the inventive examples 16-27 and comparative examples 4-5 of Table 2 of instant specification show the produced foam having GOOD outer appearance, and all of the inventive examples 16-27, showing the use of a variety of alcohols in different amounts, demonstrate VELY LITTLE degree of cell coarsening of the foam. It is further noted that instant claims are silent with respect to any properties, such as neither properties of the catalyst composition nor of the foam are cited in instant claims. It is not clear what properties and at what level are the goal of instant invention.


Response to Arguments
16.  Applicant's arguments filed on March 31, 2021 have been fully considered.

17. With respect to Applicant’s arguments regarding the rejection of Claims 1, 17-19 under 35 U.S.C. 103 as being unpatentable over Chen et al (US 2014/0005288) in view of Schuette et al (EP 2,886,591), it is noted that:
1) Schuette et al is a secondary reference, which was applied for the specific teachings, such as the use of isostearyl alcohol as the fatty acid in admixture with amine-based catalysts. Secondary reference does not need to teach all limitations. “It is not necessary to be able to bodily incorporate the secondary reference into the primary reference in order to make the combination.” In re Nievelt, 179 USPQ 224 (CCPA 1973).
2) Though Schuette et al discloses the foamable composition comprising a nucleating agent for producing the foam, Schuette et al does not require said nucleating agent being present in a polyol premix along with amine-catalyst and the surfactant. Thus, in paragraphs [0027], [0028] and [0039]) Schuette et al discloses the composition ZP comprising only polyol, catalyst and the surfactant. No nucleating agent is mentioned.
3) Further, since various polyols maybe used in reaction with isocyanates to form the polyurethane foam, it would have been obvious to a one of ordinary skill in the art to prepare the composition of Chen et al in view of Schuette et al consisting of N,N,N’-trimethylaminoethylethanolamine catalyst and FINEOXOCOL 180 isostearyl alcohol as the surfactant only first, and later add to this catalyst composition the specific polyols, used in the specific reactions with the isocyanates to prepare the desired specific Ex parte Rubin , 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).

18. With respect to Applicant’s arguments regarding the newly added claims reciting the specific isostearyl alcohol FINEOXOCOL 180 or 180N, it is noted that
1) FINEOXOCOL 180 and FINEOXOCOL 180N are commercially available isostearyl alcohols. It would have been obvious to a one of ordinary skill in the art to choose the commercially available isostearyl alcohol FINEOXOCOL 180 or 180N as the isostearyl alcohol surfactant, since such isostearyl alcohol is commercially available and it would have been obvious to a one of ordinary skill in the art to choose a commercial product based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by 

2) It is noted that instant specification does not provide any evidence of criticality in using the isostearyl alcohol or the specific commercially available isostearyl alcohol FINEOXOCOL 180 in the catalyst composition claimed in instant invention. All of the inventive and comparative examples of Table 2 of instant specification show the properties of the final foam, and not the properties of the catalyst composition. All of the inventive examples 16-27 and comparative examples 4-5 of Table 2 of instant specification show the produced foam having GOOD outer appearance, and all of the inventive examples 16-27, showing the use of a variety of alcohols in different amounts, demonstrate VELY LITTLE degree of cell coarsening of the foam. It is further noted that instant claims are silent with respect to any properties, such as neither properties of the catalyst composition nor of the foam are cited in instant claims. It is not clear what properties and at what level are the goal of instant invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/IRINA KRYLOVA/Primary Examiner, Art Unit 1764